DETAILED ACTION
Claims 1-23 are pending.  Claims 1-23 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to (i) receive first step data about task objectives associated with the task identifier (Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for a Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (ii) update the task analysis data store based on the received first step data (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (iii) automatically evaluate the first step data in accordance with at least one first step data evaluation rule (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for A Commercial Interaction, Mitigating Risk; a Certain Method of Organizing Human Activity), (iv) when the first step data complies with the at least one first step data evaluation rule, permit receipt of second step data about a task analysis associated with the task identifier (Analyzing the Information, an 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, server, data store, records, back-end computer server, communication port, user interface displays, and distributed communication network are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and storing steps above are insignificant extra-solution activity as these are receiving and storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than 
“[0039]      The back-end application computer server 1 50 and/or the other elements of the system 100 might be, for example, associated with a Personal Computer ("PC"), laptop computer, smartphone, an enterprise server, a server farm, and/or a database or similar storage devices. According to some embodiments, an "automated" back-end application computer server 150 (and/or other elements of the system 100) may facilitate the entry, access, and/or update of electronic records in the task analysis data store 110. As used herein, the term "automated" may refer to, for example, actions that can be performed with little (or no) intervention by a human.”

	Which states that any desktop computer, laptop, smart phone, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and storing steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the servers, displays, etc., nor the receiving and storing steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 12 and 21 contain the identified abstract ideas with the additional elements of a medium and processor which are highly generalized as per Applicant’s Specification when 
Claims 2-11, 13-20, and 22-23 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 11-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication No. 2019/038,5240) in view of Brager (U.S. Publication No. 2013/014,4605).

Regarding Claims 1, 12, and 21, Lee teaches a system, comprising: 
(a) a task analysis data store containing electronic records that represent a plurality of task analysis items for the enterprise ([0046] a data store which contains data entries for records in [0047] a task managements system) and, for each planned task analysis item, an electronic record identifier and a set of task analysis item attribute values including a task identifier (Table 1 shows a task with a name (identifier) with different attributes and types of fields for each as shown in Table 2 as in [0083]); 
(b) the back-end application computer server, coupled to the task analysis data store ([0073] server with data sources/stores), programmed to: 
(i) receive, from a remote user device associated with a user ([0058] remote stakeholders have access using user devices as in [0073]), first step data about task objectives associated with the task identifier ([0057] data is received and updated by the system, the data is first data where there is also [0058] additional data which is received (second and third) which contain the task information as in the Tables above which have identifiers such as the name as in Table 1), 
(ii) update the task analysis data store based on the received first step data ([0046] the information is updated in the data store from the user information), 
(iii) automatically evaluate the first step data in accordance with at least one first step data evaluation rule ([0047] validation/evaluation is performed on the received data of [0046]), 

(v) update the task analysis data store based on the received second step data ([0046] the data is updated based on the new data), 
(vi) automatically evaluate the second step data in accordance with at least one second step data evaluation rule, (vii) when the second step data complies with the at least one second step data evaluation rule, permit updating of third step data about analysis presentation associated with the task identifier, and (viii) update the task analysis data store based on the received third step data ([47-51] these validation/evaluation of data as performed in the system is iterative, and there system would perform the steps with second, third, fourth, etc. data as needed and thus these limitations are taught by the reference); and 
(c) a communication port coupled to the back-end application computer server to facilitate a transmission of data with multiple remote user devices to support interactive user interface displays via a distributed communication network ([0073] communication port which uses interfaces on multiple devices to receive and transmit information between stakeholders over a network as in Fig. 2).
Brager teaches permitting receipt of risk data by a rule for stakeholder interaction as taught in [0047].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the updating of data from stakeholders of Lee with the permitting and accessing of data based on controlled access using system rules of Brager as they are both analogous art along with the claimed invention which teach solutions for analyzation of risk, and the combination would lead to an improved system by utilizing feedback to update the analysis as taught in [0010] of Brager.

Regarding Claims 2 and 13, Lee teaches wherein the task analysis item attribute values include at least one of: (i) a desired future state, (ii) a task driver, (iii) a checklist ([0053] list of information/checklist), (iv) a performance metric ([0032] calculated performance metric), (v) criteria of success, (vi) self-rating data, (vii) risk information ([0041] risk analysis of information), (viii) a mitigation plan, (ix) an audience analysis, and (x) potential questions and responses.
Regarding Claims 3 and 14, Lee teaches wherein at least one evaluation rule is associated with: (i) a checklist completion, (ii) a self-rating, (iii) supporting documentation, (iv) a minimum amount of time, (v) a percentage of completion, (vi) an artificial intelligence review, and (vii) manual review by at least one other user ([0034] manual review by stakeholder).
Regarding Claims 4 and 15, Lee teaches wherein the first step data is associated with at least one of: (i) benefit details for the enterprise, (ii) risk details for the enterprise ([0032] risk associated with company/enterprise), (iii) a subject matter expert identifier ([0031] due diligence experts is a subject matter expert).
Regarding Claims 5 and 16, Lee teaches wherein the second step data is associated with at least one of: (i) research and data collection, (ii) stakeholder consultation ([0032] stakeholder consultation), and (iii) critical analysis.
Regarding Claims 6 and 17, Lee teaches wherein the second step is associated with a repeated process, until a recommendation is selected, including all the following: (i) research and data collection, (ii) stakeholder consultation (Lee teaches a repeated process and using stakeholder interaction as in [0031-32]), and (iii) critical analysis.
Regarding Claims 7 and 18, Lee teaches wherein the second step data includes a stakeholder analysis containing at least one of: (i) a stakeholder identifier, (ii) a stakeholder role (Table 3 Role of the 
Regarding Claims 8 and 19, Lee teaches wherein the second step data further includes decision making model information ([0053] data models are used for decision making from the received information).
Regarding Claims 11 and 23, Lee teaches wherein the back-end application computer server is further programmed to transmit information from the task analysis data store to another remote device associated with another user ([0066] system is a backend computer server which transmits information to user via interfaces on their devices).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication No. 2019/038,5240) in view of Brager (U.S. Publication No. 2013/014,4605) in further view of Asaf (U.S. Publication No. 2017/029,3874).

Regarding Claims 9 and 20, Although the combination of Lee and Brager teaches analysis by stakeholders as in Claims 1 and 5 above, they do not explicitly state an audience analysis for a particular decision maker.
Asaf teaches further includes an audience analysis and sentiment analysis for an assigned decision maker as in [0058] with NLP and in [0070].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine analyzation of information by computer of the stakeholders of the combination of Lee and Brager with the stakeholder and sentiment analysis of Asaf as they are all analogous art along with the claimed invention which teach solutions for analyzation of risk, and the combination would lead to an .

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication No. 2019/038,5240) in view of Brager (U.S. Publication No. 2013/014,4605) in further view of Murphy (U.S. Publication No. 2008/0103957).

Regarding Claims 10 and 22, Although the combination of Lee and Brager teaches a back-end application computer server which is analyzed by computer automatically by stakeholders as in Claims 1 and 5 above, they do not teach a physical presentation.
Murphy teaches to generate physical presentation materials based on information in the task analysis data store as in [0062] where the audience and stakeholders receive paper reports for analysis.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine analyzation of information by computer of the stakeholders of the combination of Lee and Brager with the physical reports of Murphy as they are all analogous art along with the claimed invention which teach solutions for analyzation of risk, and the combination would lead to an improved system which would increase transparency and improve decisions as taught in [0034] of Murphy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200296138 A1
Crabtree; Jason et al.
PARAMETRIC ANALYSIS OF INTEGRATED OPERATIONAL TECHNOLOGY SYSTEMS AND INFORMATION TECHNOLOGY SYSTEMS
US 20190385240 A1
LEE; Duane Elliott et al.
NEW ISSUE MANAGEMENT SYSTEM
US 20190332807 A1
LaFever; Malcolm Gary et al.
SYSTEMS AND METHODS FOR ENFORCING PRIVACY-RESPECTFUL, TRUSTED COMMUNICATIONS
US 20180330290 A1
Mack; Gerhard Friedrich et al.
QUANTITATIVE METRICS FOR ASSESSING STATUS OF A PLATFORM ARCHITECTURE FOR CLOUD COMPUTING
US 20170293874 A1
Asaf; Samir
INTELLIGENT REAL-TIME 360° ENTERPRISE PERFORMANCE MANAGEMENT METHOD AND SYSTEM
US 20170103231 A1
Lipman; Keith
SYSTEM AND METHOD FOR DISTRIBUTED, POLICY-BASED CONFIDENTIALITY MANAGEMENT
US 20150379416 A1
HOLTZMAN; Samuel
DECISION ASSISTANCE SYSTEM
US 20150026760 A1
Lipman; Keith
System and Method for Policy-Based Confidentiality Management
US 20140207694 A1
VICKERY; Chad et al.
ELECTORAL INTEGRITY ASSESSMENT METHOD, AND SYSTEM
US 20130144605 A1
Brager; Barry A. et al.
Text Mining Analysis and Output System
US 20080103957 A1
Murphy; Jeremy
User interfaces for F.A.I.R. systems
US 20080092108 A1
Corral; David Perez
Method and System for a Quality Software Management Process
US 20070208653 A1
Murphy; Jeremy
FACILITATED ACCELERATION OF INFORMATION REVELATION
US 20060161444 A1
Lubrecht; Michael D. et al.
Methods for standards management
US 20050114829 A1
Robin, Allison  et al.
Facilitating the process of designing and developing a project
US 20220060511 A1
Crabtree; Jason et al.
AI-DRIVEN DEFENSIVE CYBERSECURITY STRATEGY ANALYSIS AND RECOMMENDATION SYSTEM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.



/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/7/2022